Name: 98/553/EC: Council Decision of 24 September 1998 appointing an alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  parliament
 Date Published: 1998-09-30

 Avis juridique important|31998D055398/553/EC: Council Decision of 24 September 1998 appointing an alternate member of the Committee of the Regions Official Journal L 265 , 30/09/1998 P. 0033 - 0033COUNCIL DECISION of 24 September 1998 appointing an alternate member of the Committee of the Regions (98/553/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 198a thereof,Having regard to the Council Decision 98/110/EC of 26 January 1998 (1) appointing members and alternate members of the Committee of the Regions,Whereas a seat as an alternate member of the Committee has become vacant following the resignation of Mr RamÃ ³n GarcÃ ­a CaÃ ±al, alternate member, notified to the Council on 28 July 1998;Having regard to the proposal from the Spanish Government,HAS DECIDED AS FOLLOWS:Sole Article Mr Leonardo VerdÃ ­n Bouza is hereby appointed an alternate member of the Committee of the Regions in place of Mr RamÃ ³n GarcÃ ­a CaÃ ±al for the remainder of the latter's term of office, which runs until 25 January 2002.Done at Brussels, 24 September 1998.For the CouncilThe PresidentN. MICHALEK(1) OJ L 28, 4. 2. 1998, p. 19.